 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      KIERRA BUSS,
                                                                 NO. C19-0963RSL
 9
                            Plaintiff,

10
                     v.                                          ORDER REFERRING MOTION TO
                                                                 APPOINT COUNSEL TO THE
11
      BARTELL DRUGS,                                             SCREENING COMMITTEE

12
                            Defendant.

13
            This matter comes before the Court on plaintiff’s “Application for Court-Appointed
14
     Counsel in Title VII Action.” Dkt. # 4. Ms. Buss is proceeding pro se and in forma pauperis.
15

16   The Court has discretion to request a court-appointed attorney on Ms. Buss’ behalf, see 28

17   U.S.C. § 1915(e)(1), and this District has implemented a plan for court-appointed representation
18   of civil rights litigants. The plan requires the Court to assess a plaintiff’s case before forwarding
19
     a request for counsel to the Pro Bono Screening Committee for further review and possible
20
     appointment of pro bono counsel. See General Order, August 1, 2010, Section 3(c). In its initial
21
     assessment, the Court evaluates the case to ensure that the claims are not frivolous and that the
22

23   plaintiff is financially eligible. Id. Ms. Buss’ submissions satisfy these criteria.

24          The Clerk of Court is therefore directed to forward to the Screening Committee Ms. Buss’
25   complaint (Dkt. # 3), her motion for court-appointed counsel (Dkt. # 4), and a copy of this order
26

27   ORDER REFERRING MOTION TO
     APPOINT COUNSEL TO THE
28   SCREENING COMMITTEE - 1
 1   for review and recommendation in accordance with the District’s pro bono plan. The Clerk of
 2   Court is also directed to renote Ms. Buss’ motion for appointment of counsel on the Court’s
 3
     calendar for Friday, August 23, 2019, to give the Screening Committee time to make its
 4
     recommendation.
 5

 6
           Dated this 15th day of July, 2019.
 7

 8
                                                A
                                                Robert S. Lasnik
                                                United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   ORDER REFERRING MOTION TO
     APPOINT COUNSEL TO THE
28   SCREENING COMMITTEE - 2
